Case 18-30264-sgj11 Doc 1242 Filed 09/04/21                 Entered 09/04/21 15:22:04           Page 1 of 3




FROST BROWN TODD LLC                                  SEWARD & KISSEL LLP

Daniel P. Novakov                                     Mark D. Kotwick (pro hac vice)
Texas Bar No. 15120800                                Arlene R. Alves (pro hac vice)
100 Crescent Court, Suite 350                         One Battery Park Plaza
Dallas, Texas 75201                                   New York, New York 10004
Tel: (214) 580-5840                                   Tel.: (212) 574-1200
Fax: (214) 545-3473                                   Fax: (212) 480-8421
Email: dnovakov@fbtlaw.com                            Email: kotwick @sewkis.com
                                                              alves@sewkis.com

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

In re:                                                        §
                                                              §     Chapter 11
ACIS CAPITAL MANAGEMENT, L.P. and                             §
ACIS CAPITAL MANAGEMENT GP, LLC                               §     Case No. 18-30264-SGJ-11
                                                              §     (Jointly Administered)
                                 Debtors.                     §

    WITNESS AND EXHIBIT LIST OF U.S. BANK NATIONAL ASSOCIATION, AS CLO
    TRUSTEE, WITH RESPECT TO HEARING TO BE HELD ON SEPTEMBER 8, 2021

                 U.S. Bank National Association (“U.S. Bank”), in its capacity as trustee (in such
capacity, the “CLO Trustee”) under the Indentures for ACIS CLO 2014-3 Ltd (“ACIS-3”) and

ACIS CLO 2015-6 Ltd (“ACIS-6,” together with ACIS-3, the “ACIS CLOs”) 1, respectfully

submits the following witness and exhibit list with respect to matters the Court has set for

hearing at 9:30 a.m. (CT) on September 8, 2021(the “Hearing”) in the above captioned

bankruptcy case (the “Bankruptcy Case”).

Witness List

1.       Rebuttal and impeachment witnesses.

2.       Any witness designated or called by any other party.



1
         The CLO Trustee is also the Trustee for related CLOs (1) ACIS CLO 2014-4 Ltd (“ACIS-4”) and (2) ACIS
         CLO 2014-5 Ltd (“ACIS-5,” together with ACIS-3, ACIS-4 and ACIS-6, collectively, the “Related ACIS
         CLOs”).
Case 18-30264-sgj11 Doc 1242 Filed 09/04/21          Entered 09/04/21 15:22:04      Page 2 of 3




Exhibit List

1.     Notice to Holders of ACIS-3, dated October 26, 2018.

2.     Notice to Holders of ACIS-6, dated October 26, 2018.

3.     Notice to Holders of ACIS-3, dated November 2, 2018.

4.     Notice to Holders of ACIS-6, dated November 2, 2018.

5.     Any document entered or filed in the Bankruptcy Case, including any exhibits thereto.

6.     Rebuttal exhibits.

7.     Impeachment exhibits.

8.     Any exhibits designated or offered by any other party.

Dated: September 4, 2021

                                    Respectfully submitted,

                                    FROST BROWN TODD LLC

                                     Daniel P. Novakov
                                     State Bar No. 15120800
                                     100 Crescent Court, Suite 350
                                     Dallas, Texas 75201
                                     Tel: (214) 580-5840
                                     Fax: (214) 545-3473
                                     Email: dnovakov@fbtlaw.com

                                                 - and -
                                     SEWARD & KISSEL LLP

                                     By: /s/ Mark D. Kotwick
                                     Mark D. Kotwick (pro hac vice)
                                     Arlene R. Alves (pro hac vice)
                                     One Battery Park Plaza
                                     New York, New York 10004
                                     Tel.: (212) 574-1200
                                     Fax: (212) 480-8421
                                     Email: kotwick @sewkis.com
                                             alves@sewkis.com

                                     Counsel for the CLO Trustee



                                              -2-
Case 18-30264-sgj11 Doc 1242 Filed 09/04/21          Entered 09/04/21 15:22:04       Page 3 of 3




                                CERTIFICATE OF SERVICE

               The undersigned hereby certifies that on September 4, 2021, a true and correct
copy of the foregoing Witness and Exhibit List of U.S. Bank National Association, as CLO
Trustee, With Respect to Hearing to be Held on September 8, 2021 was served through the
Court’s ECF noticing system upon those parties who have requested and agreed to electronic
notification.

                                                    /s/ Mark D. Kotwick
SK 03687 0586 8941414 v1
